Exhibit 10.1
 
UAGREEMENT AND RELEASE


This Agreement and Release (Agreement) is dated May 22, 2009 (Today), and is
between Michael W. Bell (you), and CIGNA Corporation, a Delaware corporation
(the Company).


You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.


1.           Your Termination Date.  Your employment with the Company will end
on June 5, 2009 (the Termination Date).  Your formal job responsibilities will
end May 26, 2009; however, you will remain available to provide transition
assistance to the incoming Chief Financial Officer and the Chief Executive
Officer through the Termination Date.  You will continue to have access to email
and voicemail accounts through the Termination Date.


2.           Your Promises to the Company.


 
a.
“CIGNA” means, as used throughout this Agreement, CIGNA Corporation and any
subsidiaries or affiliates of CIGNA Corporation.



 
b.
You will, on or before your Termination Date, return to CIGNA any CIGNA property
that you now have (for example: identification card, access card, office keys,
computer, cell phone, Blackberry, company manuals, office equipment, records and
files); provided that you shall be permitted to keep and retain the telephone
number associated with your cell phone and blackberry.



 
c.
You will remain subject to CIGNA’s policies and procedures, including its Code
of Ethics.



 
d.
You also agree that by signing this Agreement, you are formally resigning from
all officer or director positions you hold with CIGNA and will sign any
additional paperwork that may be required by CIGNA or law to effectuate such
resignation.



 
e.
You agree that, other than in the good faith performance of your services to
CIGNA before your Termination Date, you will not, without first obtaining
CIGNA's written permission, (i) disclose any Confidential Information to anyone
other than CIGNA employees who have a need to know the Confidential Information
or (ii) use any Confidential Information for your benefit or for the benefit of
any other person, firm, operation or entity unrelated to CIGNA.  “Confidential
Information” means all information that is (a) disclosed to or known by you as a
consequence of or through your employment with the Company or its affiliates and
(b) not generally known to persons, corporations, organizations or others
outside of CIGNA.  Confidential Information includes, but is not limited to,

 
 
1

--------------------------------------------------------------------------------


 
 

    technical or non-technical data, formulas, computer programs, devices,
methods, techniques, processes, financial data, personnel data, customer
specific information, confidential customer lists, production and sales
information, supplier specific information, cost information, marketing plans
and strategies, or other data or information that constitutes a trade
secret.  After an item of Confidential Information has become public knowledge,
you shall have no further obligation under this paragraph 2.e regarding that
information so long as you were not responsible, directly or indirectly, for
permitting the information to become public knowledge without CIGNA’s consent.

 
 
f.
For one year after your Termination Date, you will not, within any part of the
United States or any other country where CIGNA currently conducts business:



 
(1)
(i) provide services that are the same as, similar to, or overlap with the
services that you provided to CIGNA as Executive Vice President and Chief
Financial Officer for or on behalf of the following:  Aetna, Inc.; Allianz SE;
BCBS Massachusetts; BCBS Michigan; BCBS Minnesota; BCBS of Florida; Blue Shield
of California; The British United Provident Association, Inc. (BUPA); CareFirst,
Inc.; Coventry Healthcare Inc.; Healthcare Service Corporation and its
affiliates; Healthnet, Inc.; Healthways, Inc.; Horizon BCBS of New Jersey;
Humana, Inc.; Inverness Medical Innovations, Inc.; Kaiser Permanente; Medco
Health Solutions; MetLife Inc.; Prudential PLC; Prudential Financial, Inc.; The
Standard; The Hartford Financial Services Group, Inc.; UnitedHealth Group, Inc.;
UNUM Corporation; Walgreens Co. (WAG); and WellPoint, Inc. (collectively
“Competitors”)- each of which provides products or services that compete with
those provided by CIGNA, including the following: healthcare and benefits
related products and services, group disability insurance and administration
services, life and accident insurance, and workers’ compensation case management
and related services (collectively, “Competitive Services”); (ii) own or operate
a business that provides Competitive Services; or (iii) work for or become
employed by a Competitor.  The parties agree that this paragraph 2f.(1)
supersedes and replaces any similar non-compete provision contained in any
equity grant agreement, option agreement or other agreement between you and
CIGNA. The EVP, Human Resources and Services has the authority to remove a
Company from the list of Competitors.



 
g.
For two years after your Termination Date, you will not, within any part of the
United States or any other country where CIGNA currently conducts business:

 
 
(1)
entice, encourage, persuade, or solicit (or attempt to entice, encourage,
persuade, or solicit) (collectively, “solicit”) any CIGNA employees either to
terminate employment with CIGNA or to become employed as an employee or
independent contractor by you or by any business that you may become employed by
or affiliated in any way with after leaving CIGNA.

 
 
2

--------------------------------------------------------------------------------



 
 
This paragraph 2.g(1) shall not apply to applications for employment submitted
by CIGNA employees in response to general advertisements or to applications
submitted voluntarily by CIGNA employees or to offers of employment to such
CIGNA employees; provided in all cases that, prior to the submission of
applications for, or offers of, employment, such CIGNA employees have not been
solicited by you or by anyone acting on your behalf and that you have not been
involved, either directly or indirectly, in hiring the CIGNA employee or
identifying the CIGNA employee as a potential recruit; or



 
(2)
solicit (as that term is defined in paragraph 2.g(1) above) in any manner any
“Covered Customers” (as defined below) to (i) terminate or alter their business
dealings with CIGNA; (ii) reduce the volume of their business dealings with
CIGNA; or (iii) enter into any new business arrangements with you or any
business or enterprise with which you may become employed or affiliated in any
way after leaving CIGNA, if such business arrangements would compete with, or
adversely affect, any business arrangements that such customer has with CIGNA
Today or has been planning to establish during the three-month period ending
Today.  For purposes of this Agreement, the term “Covered Customers” shall mean
and include any and all of the customers of CIGNA with whom/which you dealt or
otherwise had material contact during and by virtue of your employment with
CIGNA; or



 
(3)
solicit (as that term is defined in paragraph 2.g.(1) above) in any manner any
“Covered Vendors” (as defined below) to: (i) terminate or alter their business
dealings with CIGNA; (ii) reduce the volume of their business dealings with
CIGNA; or (iii) enter into any new business arrangements with you or any
business or enterprise with which you may become employed or affiliated in any
way after leaving CIGNA, if such business arrangements would compete with, or
adversely affect, any business arrangements that any such Covered Vendor has
with CIGNA Today or that CIGNA has been planning to establish during the
three-month period ending Today.  For the purpose of this Agreement, the term
“Covered Vendors” shall mean and include any and all of the vendors of CIGNA
with whom/which you dealt or otherwise had material contact during and by virtue
of your employment with CIGNA.



 
h.
You acknowledge and agree that you have, and in the past have had, access to
CIGNA's Confidential Information, that CIGNA's business competes on a global
basis, that CIGNA's sales and marketing plans are for continued expansion

 
 
3

--------------------------------------------------------------------------------


 
 

    throughout the United States of America and globally, and that the global
nature of the non-compete and non-solicitation restrictions contained in
paragraphs 2.f. and 2g. and the time limitations contained in paragraphs 2.f.
and 2.g. are reasonable and necessary to protect CIGNA’s legitimate business
interests and Confidential Information.  You further agree that if any court or
arbitrator determines that paragraph 2.f. or 2.g. or any part thereof is
unenforceable because of the duration, area or scope of activities restricted,
then the court or arbitrator shall have the power and authority to reduce the
duration, area or scope to the maximum allowed by applicable law and, in its
reduced form, the provision shall then be enforced and you will abide by the
provision as altered.



 
i.
You agree to cooperate with CIGNA in all investigations and
litigation/arbitrations of any kind, to assist and cooperate in the preparation
and review of documents and in meetings with CIGNA attorneys, and to provide
truthful testimony as a witness or a declarant in connection with any present or
future court, administrative agency, or arbitration proceeding involving CIGNA
and with respect to which you have relevant information.  CIGNA agrees to
schedule meetings or conferences at mutually convenient times so as to minimize
disruption to your work or personal schedule.  CIGNA will reimburse you, upon
production of appropriate receipts and in accordance with CIGNA's then existing
Business Travel Reimbursement Policy, the reasonable business expenses
(including coach air transportation, hotel, and, similar expenses) incurred by
you in connection with such assistance. All receipts for such expenses must be
presented for reimbursement within 45 days after the expenses are incurred in
providing such assistance.



 
j.
You agree that between Today and June 5, 2014 you will not at any time make any
verbal or written statement, whether in public or in private, that disparages in
any way CIGNA’s integrity, business reputation, or performance, or disparages
any of CIGNA's directors, officers, or employees.  CIGNA agrees that between
Today and June 5, 2014, Messrs. Hanway, Murabito and Cordani will not at any
time make any verbal or written statement, whether in public or in private that
disparages your integrity, reputation, or performance. It shall not, however, be
a violation of this paragraph for you or Messrs Hanway, Murabito or Cordani to
make truthful statements (i) when required to do so by a court of law or
arbitrator, by any governmental agency having supervisory authority over you or
CIGNA's business or by any administrative or legislative body (including a
committee thereof) with actual or apparent jurisdiction to order you to divulge,
disclose or make accessible such information or (ii) to the extent necessary
with respect to any litigation, arbitration or mediation involving this
Agreement, including but not limited to, enforcement of this Agreement.

 
 
4

--------------------------------------------------------------------------------



 
 
k.
You hereby acknowledge that you are aware that the securities laws of the United
States generally prohibit any person who has material non-public information
about a company from, among other things, (1) purchasing or selling securities
of such company or securities convertible into such securities on the basis of
such information or (2) communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities or securities convertible into such
securities.  Accordingly, you agree that you will not make any purchase or sale
of, or otherwise consummate any transactions involving, CIGNA securities or
securities convertible into CIGNA securities while in possession of material
Confidential Information regarding CIGNA, nor will you communicate such
information in a manner that violates the securities laws of the United States
(regardless of whether such communication would be permitted elsewhere in this
Agreement).  In addition, you further agree that in the event you consummate a
transaction involving CIGNA securities (or securities convertible into CIGNA
securities) in compliance with the United States securities laws (i.e., at a
time when you are not in possession of material Confidential Information), you
will file (or cause to be filed) any and all reports or notifications that may
be required under Section 16 of the Securities and Exchange Act of 1934, as
amended.





3.           Your Severance Arrangements.


 
a.
From Today until your Termination Date, the Company will continue to pay you a
salary at your current regular salary rate and you and your eligible dependents
may continue to participate in the Company’s employee benefits programs in
accordance with the terms of those programs.



 
b.
You understand and agree that you will not be covered by the CIGNA Short-Term
Disability Plan or CIGNA Long-Term Disability Plan after Today.



 
c.
You will receive no further time off benefits for 2009 after Today.
        d. If you die before the Company pays you all amounts due under
paragraph 3 of the Agreement, the remaining amounts will be paid to your
surviving spouse in a lump sum within 90 calendar days after the date of your
death, but in no event later than March 15, 2010.  (However, plan benefits under
paragraph 3.g and SPU payments under 3.i will be payable under the terms of the
applicable plan.)  If you have no surviving spouse, the payment will be made to
your estate. If you die before your Termination Date, the date you die will
automatically be your new Termination Date (but the lump sum payment below shall
be calculated as if you had remained employed until the original Termination
Date).

   
 
e.
The Company will make payments to you totaling $670,019 (less applicable
withholding), as follows:

 
 
5

--------------------------------------------------------------------------------



 
 
(1)
$12,307.69 payable in one installment during the period from June 7, 2009
through June 12, 2009;



 
(2)
$344,615.32 payable in 14 bi-weekly installments of $24,615.38 during the period
from June 14, 2009 through December 26, 2009; and



 
(3)
$313,095.99 payable in a lump-sum on or before July 3, 2009.



 
None of the payments described in this paragraph 3, except for paragraph 3.a,
will be treated as eligible earnings for any benefits purposes including, but
not limited to, pension plan calculation purposes.



 
f.
During the period that you receive bi-weekly payments under paragraph 3.e(1) and
3.e(2) of this Agreement (the Payment Period), your Company Basic Life Insurance
coverage will continue at the Company’s expense; valued at $1,181.  Any coverage
you have under the CIGNA Medical Plan or CIGNA Dental Plan on your Termination
Date will expire at the end of the month containing your Termination
Date.  However, if you elect COBRA coverage, you may continue that coverage for
up to 18 additional months under the provisions of COBRA.  You will be billed
monthly for COBRA coverage.  You may convert certain group benefits coverages to
individual coverages under the terms of the Company’s benefits program.



 
g.
Any benefits you may have earned under the CIGNA Deferred Compensation, Pension,
Supplemental Pension, and 401(k) Plans or other deferred payment arrangements
will be paid to you under the terms and provisions of those plans and
arrangements.



 
h.
On or before July 3, 2009, the Company will pay you a cash bonus (less
applicable withholding) for service performed during 2009 in an amount equal to
41.66% of your annual bonus target; therefore the payment due hereunder is
$333,333 (less applicable withholding).



 
 i.
Provided you sign and do not revoke this Agreement, you will be entitled to
receive payments at the time and in the form specified in the CIGNA Long-Term
Incentive Plan (Amended and Restated Effective as of January 1, 2008) for a
prorated number of the Strategic Performance Units (Units) that have been
awarded to you, at the target value ($75) per Unit based on the number of months
that you were employed during each 36 month performance period, as follows:

 
§
20,461 of Units granted for 2007-2009; therefore the payment due in 2010
hereunder is $1,534,575 (less applicable withholding)

 
§
11,019 of Units granted for 2008-2010; therefore the payment due in 2011
hereunder is $826,425 (less applicable withholding).

 
§
2,341 of Units granted for 2009-2011; therefore the payment due in 2012
hereunder is $175,575 (less applicable withholding).

 
 
6

--------------------------------------------------------------------------------



 
 
The Company expects to make all payments under this paragraph 3.i. no later than
May 15 of the applicable year.



 
j.
Until your Termination Date any options on CIGNA Corporation stock that you hold
will continue to vest under the terms of the applicable plan and your applicable
grant letter, including the attachment to the grant letter that contains terms
and conditions that you must continue to honor.  You may exercise vested options
only in accordance with the terms of the plan and grants and subject to CIGNA
Corporation’s Insider Trading Policy.  Any unexercised and unvested options that
you hold on your Termination Date will be subject to the terms of the applicable
plans and grant letters.



 
With respect to shares of restricted CIGNA Corporation stock (RSGs) that you
hold on your Termination Date, your rights will be determined by the terms of
the applicable plan and grant letter, including the attachment to the grant
letter; provided, however, that any restricted covenants contained in such RSG
grants are hereby replaced and superseded by paragraphs 2.f. and 2.g.of this
Agreement.



 
k.
The Company will provide you with reasonable outplacement services, in
accordance with the Company’s standard program for executive level employees in
effect Today.  In no event will such services extend beyond the last day of the
second year following the year in which your separation from service occurs.
       
l.
No Executive Financial Services benefits will be provided after your Termination
Date.

 
 
m.
You will receive no other money or benefits from the Company, except as provided
in this Agreement.



4.           Acknowledgment and Release of Claims.


 
a.
You acknowledge that there are various local, state, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, national origin, religion, disability, sexual orientation, or
veteran status and that these laws are enforced through the Equal Employment
Opportunity Commission, Department of Labor, and state or local human rights
agencies.  Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964 (Title VII); the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act (ADA); the Employee Retirement Income Security
Act (ERISA); 42 U.S.C. Section 1981; the Family and Medical Leave Act (FMLA);
the Fair Labor Standards Act (FLSA), etc., as each may have been amended, and
other state and local human or civil rights laws, as well as other statutes
which regulate employment; and the common law of contracts and torts.  You
acknowledge that the Company has not (i) discriminated against you in
contravention of these laws; (ii) breached any contract with you; (iii)
committed any civil wrong (tort) against you; or (iv) otherwise acted unlawfully
toward you.

 
 
7

--------------------------------------------------------------------------------



 
 
You further acknowledge that the Company has paid and, upon payment of the
amounts provided for in this Agreement, will have paid you: (i) all salary,
wages, bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled.



 
b.
On behalf of yourself, your heirs, executors, administrators, successors and
assigns, you hereby unconditionally release and discharge CIGNA, the various
plan fiduciaries for the benefit plans maintained by or on behalf of CIGNA, and
their successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively, Released Person) from all
claims (including claims for attorneys’ fees and costs), charges, actions and
causes of action, demands, damages, and liabilities of any kind or character, in
law or equity, suspected or unsuspected, past or present, that you ever had, may
now have, or may later assert against any Released Person, arising out of or
related to your employment with, or termination of employment from, the
Company.  To the fullest extent permitted by law, this release includes, but is
not limited to:  (i) claims arising under the ADEA, the Older Workers Benefit
Protection Act, the Workers’ Adjustment and Retraining Notification Act, ERISA,
FMLA, ADA, FLSA, and any other federal, state, or local law prohibiting age,
race, color, gender, creed, religion, sexual preference/orientation, marital
status, national origin, mental or physical disability, veteran status, or any
other form of unlawful discrimination or claim with respect to or arising out of
your employment with or termination from the Company, including wage claims;
(ii) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (iii) claims under any federal,
state or local constitutions, statutes, rules or regulations; (iv) claims
(whether based on common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (v) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by you or on your behalf against
any Released Person, which you agree to immediately dismiss with prejudice.



For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be discovery of claims or facts in addition to or different from those
known or believed to be true with respect to the matters related
herein.  Nevertheless, it is your intention to fully, finally, and forever
settle and release all such matters, and all claims related thereto, which now
exist, may exist, or heretofore have existed between you and any Released
Person, whether suspected or unsuspected.  In furtherance of such intention,
this Agreement shall be and remain in effect as a full and complete release of
all such matters, notwithstanding the discovery or existence of any additional
or different claims or facts relative thereto.
 
 
8

--------------------------------------------------------------------------------



 
You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to consent to become, a member of any class
in a case in which claims are asserted against any Released Person that are
related in any way to your employment with or termination of employment from the
Company, and that involve events that occurred as of the date you signed this
Agreement.  If you, without your prior knowledge and consent, are made a member
of a class in any such proceeding, you will opt out of the class at the first
opportunity afforded to you after learning of your inclusion.  In this regard,
you will execute, without objection or delay, an “opt-out” form presented to you
either by the court in which such proceeding is pending or by counsel for any
Released Person who is made a defendant in any such proceeding.


c.    This Release does not include (and you and the Company are not releasing):


 
(1)
any claims against the Company for promises it is making to you in this
Agreement;



 
(2)
any claims for benefit payments to which the Plan Administrator determines you
are entitled under the terms of any retirement, savings, or other employee
benefit programs in which the Company participates (but your Release does cover
any claims you may make for severance benefits beyond those described or
referred to in this Agreement and any claims for benefits beyond those provided
under the terms of the applicable plan);



 
(3)
any claims covered by workers compensation or other laws that are not, or may
not be, as a matter of law, releasable or waivable;



 
(4)
any rights you have to indemnification under the Company’s (and, if applicable,
any Company affiliate’s) by-laws, directors and officers liability insurance or
this Agreement or any rights you may have to obtain contribution as permitted by
law in the event of entry of judgment against you as a result of any act or
failure to act for which you and the Company are jointly liable; and



 
(5)
any claims that you did not knowingly and voluntarily waive your rights under
the ADEA.

 
 
9

--------------------------------------------------------------------------------



 
5.           No Admission of Wrongdoing.    Just because the Company is entering
into this Agreement and paying you money, the Company is not admitting that it
(or any Released Person) has done anything wrong or violated any law, rule,
order, policy, procedure, or contract, express or implied, or otherwise incurred
any liability.  Similarly, by entering into this Agreement, you are not
admitting that you have done anything wrong or violated any law, rule, order,
policy, procedure, or contract, express or implied, or otherwise incurred any
liability.


6.           Applicable Law and Exclusive Forum.   This Agreement is being made
in Pennsylvania. Therefore, this Agreement (including the Covenants contained in
paragraphs 2.f. and 2.g. of this Agreement) will be interpreted, enforced and
governed under the laws of the Commonwealth of Pennsylvania (without regard to
its conflict of laws principles); provided, however, that your eligibility for,
or the amount of any, employee benefits shall be subject to the terms of the
applicable benefit plans and the provisions of the Employee Retirement Income
Security Act of 1974, as amended (ERISA).  Additionally, you and CIGNA hereby
agree that that any controversy or proceeding arising out of or relating to the
Covenants shall be brought exclusively in the United States District Court for
the Eastern District of Pennsylvania (“Federal Court”) or in any Pennsylvania
court where venue is appropriate and that has subject matter jurisdiction over
the dispute (collectively, “Pennsylvania Courts”) if the Federal Court lacks
subject matter jurisdiction to adjudicate the dispute or controversy.  You and
CIGNA further agree that the Pennsylvania Courts shall have exclusive
jurisdiction over any such controversy or proceeding, and that you each
irrevocably waive any and all other rights of jurisdiction or venue that you or
CIGNA might otherwise have with regard to claims or controversies arising under
(or relating to) the Covenants.  Additionally, you and CIGNA expressly waive any
defense of inconvenient forum and any other venue or jurisdiction-related
defenses that you each might otherwise have in such a proceeding brought in the
Pennsylvania Courts.


7.           Arbitration.   Without in any way affecting the release in
paragraph 4, any and all disagreements, disputes or claims listed below will be
resolved exclusively by arbitration in the Philadelphia, Pennsylvania area;
provided, however, that this Arbitration provision shall not apply to claims or
actions that are based (in whole or in part) on any alleged breach of any of the
Covenants contained in paragraphs 2.f. and 2.g. of this Agreement or that
otherwise are based on or arise out of the Covenants.


Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company.  Copies of the Arbitration Policy and Rules and Procedures have been
provided to you.  A legal judgment based upon the Arbitrator’s award may be
entered in any court having jurisdiction over the matter.  Each party shall be
liable for its own costs and expenses (including attorneys’ fees).  You and the
Company agree to arbitrate anything:
 
 
10

--------------------------------------------------------------------------------



 
 
a.
related in any way to this Agreement or how it is interpreted or implemented
(including the validity of your ADEA waiver); or



 
b.
that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal
statutes or common law (if for any reason your release and waiver under
paragraph 4 is found to be unenforceable or inapplicable).



8.           Final and Entire Agreement.     This Agreement is intended to be
the complete, entire and final agreement between you and the Company.  It fully
replaces all earlier agreements or understandings; however, it does not replace
the terms of any employee benefit plan or terms included in any stock option or
restricted stock grant; provided that the covenants and provisions in paragraphs
2, 4 and 7 above supersede in their entirety any similar provisions in any
employee benefit plan or stock option or restricted stock grant plan or
materials.  Neither you nor the Company has relied upon any other statement,
agreement or contract, written or oral, in deciding to enter into this
Agreement.  Any amendment to this Agreement must be in writing and signed by
both you and the Company.  Any waiver by any person of any provision of this
Agreement shall be effective only if in writing, specifically referring to the
provision being waived and signed by the person against whom enforcement of the
waiver is being sought.  No waiver of any provision of this Agreement shall be
effective as to any other provision of this Agreement except to the extent
specifically provided in an effective written waiver.  If any provision or
portion this Agreement is determined to be invalid or unenforceable in a legal
forum with competent jurisdiction to so determine, the remaining provisions or
portions of this Agreement shall remain in full force and effect to the fullest
extent permitted by law and the invalid or unenforceable provisions or portions
shall be deemed to be reformed so as to give maximum legal effect to the
agreements of the parties contained herein.


9.            Your Understanding.    By signing this Agreement, you admit and
agree that:


a.           You have read this Agreement.


 
b.
You understand it is legally binding, and you were advised to review it with a
lawyer of your choice.



 
c.
You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.



 
d.
You realize and understand that the release covers certain claims, demands, and
causes of action against the Company and any Released Persons relating to your
employment or termination of employment, including those under ADEA.

 
 
 
11

--------------------------------------------------------------------------------



 
 
e.
You understand that the terms of this Agreement are not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.



 
f.
You are signing this Agreement knowingly, voluntarily and with the full
understanding of its consequences, and you have not been forced or coerced in
any way.



10.           Revoking the Agreement.     You have seven calendar days from the
date you sign this Agreement to revoke and cancel it.  To do that, a clear,
written cancellation letter, signed by you, must be received by Kristen
Gorodetzer, CIGNA Corporation, 1601 Chestnut Street TL18K, Philadelphia, PA,
19192 before 5:00 p.m. Eastern Time on the seventh calendar day following the
date you sign this Agreement.  The Agreement will have no force and effect until
the end of that seventh day; provided that, during such seven-day period, the
Company shall not be able to revoke this Agreement or cancel it.


11.             If Legal Action Is Started by You.     You understand and agree
that the Company's main reason for entering into this Agreement is to avoid
lawsuits and other litigation.  Therefore, if any legal action covered by this
Agreement (other than claims excluded from the release provisions of this
Agreement) is started by you (or by someone else on your behalf) against any
Released Person, you agree to withdraw such proceeding or claim with prejudice.


If you fail to withdraw such proceeding or claim within 30 days of receipt of
written notice from the Released Person requesting that you withdraw such
proceeding or claim (or in the case of a class action, within 30 days of the
later of such request or your being given the opportunity to opt out), then in
addition to any other equitable or legal relief that the Company may be entitled
to:


 
a.
You may forfeit all or any portion of the amounts due hereunder;



 
b.
You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraphs 3.a and 3.g); and



 
c.
You agree to pay the Company the reasonable costs and attorneys' fees it incurs
in defending such action.



You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement.  (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)
 
 
12

--------------------------------------------------------------------------------



 
Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4.  If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under paragraph 3 (except sub-paragraphs 3.a and 3.g) and not previously
returned to the Company, will be treated as an overpayment.  You will have to
repay that overpayment to the Company with interest, compounded annually at the
rate of 6%.  However, the repayment provision in this paragraph does not apply
to legal actions in which you claim that your release of ADEA claims was not
knowing and voluntary.


This paragraph 11 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.


This paragraph 11 is not intended to prevent you from instituting legal action
for the sole purpose of enforcing this Agreement or from filing a charge with,
or participating in an investigation conducted by, the Equal Employment
Opportunity Commission or any comparable state human rights agency; provided
however, that you expressly waive and relinquish any right you might have to
recover damages or other relief, whether equitable or legal, in any such
proceeding concerning events or actions that arose on or before the date you
signed this Agreement.  You agree to inform the EEOC, any other governmental
agency, any court or any arbitration organization that takes jurisdiction over
any matter relating to your employment or termination of employment that this
Agreement constitutes a full and final settlement by you of all claims released
hereunder.


12.           Representations.  The Company represents and warrants that (a) the
execution, delivery and performance of this Agreement has been fully and validly
authorized by all necessary corporate action (including, without limitation, by
any action required to be taken by the board of directors of the Company or any
affiliate, any committee of such board or any committee or designee
administering the applicable CIGNA plans); (b) the officer signing this
Agreement on behalf of the Company is duly authorized to do so; (c) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any affiliate is a party
or by which it is bound; and (d) upon execution and delivery of this Agreement
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


13.           Notices.  Except as provided below, any notice, request or other
communication given in connection with this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
 
 
13

--------------------------------------------------------------------------------


 
 
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 13 (or such other address as the recipient shall
have specified by ten days’ advance written notice given in accordance with this
paragraph 13).  Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 13):
 
Michael W. Bell



and to the Company or CIGNA as follows:


Kristen Gorodetzer
CIGNA Corporation
1601 Chestnut Street TL18K
Philadelphia, PA, 19192


However, CIGNA and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.


14.           Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties and their respective successors, heirs (in
your case) and permitted assigns.  No rights or obligations of the Company under
this Agreement may be assigned or transferred without your prior written
consent, except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of the assets of the
Company, provided that the assignee or transferee is the successor to the
Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law.  Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company’s prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of CIGNA or the Company.  In the
event of your death or a judicial determination of your incompetence, references
in this Agreement to you shall be deemed to refer, where appropriate, to your
legal representative, or, where appropriate, to your beneficiary or
beneficiaries.


15.           Injunctive Relief.  You agree that CIGNA shall, in addition to any
other relief available at law or equity, be entitled to injunctive relief and/or
to have the restrictive covenants contained in paragraph 2 specifically enforced
by a court of competent jurisdiction (without the requirement to post a bond),
it being agreed that any breach or threatened breach of the restrictive
covenants set forth in paragraph 2 would cause irreparable injury to CIGNA and
that monetary damages alone would not provide an adequate remedy.  The remedies
contained herein are cumulative and are in addition to any other rights and
remedies CIGNA may have at law or in equity.
 
 
14

--------------------------------------------------------------------------------



 
16.           This Agreement is not effective or binding on either party until
fully signed by both parties.


The persons named below have signed this Agreement on the dates shown below:




5/22/09
/s/ Michael W. Bell
Date
Michael W. Bell
           
5/22/09
/s/ John Murabito
Date
John Murabito
 
on behalf of the Company


 
 
 
 15

--------------------------------------------------------------------------------